Judgment unanimously modified on the facts and as modified affirmed without costs in accordance with the following Memorandum: We determine that Family Court’s award of attorneys’ fees to petitioner’s attorneys is excessive. We find that the reasonable amount of services rendered by petitioner’s attorneys in this proceeding is $8,500. Accordingly, we modify the judgment appealed from by reducing the amount awarded to $9,210.63, representing attorneys’ fees of $8,500 and disbursements of $710.63. (Appeal from Judgment of Onondaga County Family Court, McLaughlin, J. — Counsel Fees.) Present — Callahan, J. P., Boomer, Green, Fallon and Davis, JJ.